UNITED STATES BANKRUPTCY COURT

 

 

In re: Zanub Raza Docket No. 17-148-FJB
Chapter 7
)
ROMAN BEYLIN, ) Adversary Proceeding No.
) 18-01040-FIB
Plaintiff )
)
Vv. )
)
ZANUB RAZA, )
)
Defendant )
)

 

DEBTOR’S/DEFENDANT’S EMERGENCY TO MOTION
TO CONTINUE TRIAL

Now comes the undersigned attorney for Zanub Raza, the Debtor in the above-referenced
Chapter 7 case and the Defendant in the above-referenced Adversary Proceeding (hereinafter the
“Defendant”), and requests that this Honorable Court the trial in this matter, currently scheduled
for March 24, 2020. Defendant’s undersigned attorney states as follows:

1. Defendant’s attorney is suffering from an acute medical condition and has been
advised by his physician not to attend any court hearings or other events, until further notice.

2. Defendant’s attorney has specifically been ordered by his physician not to attend the
trial scheduled to begin March 24, 2020 or to meet with people to prepare for trial.

3. In light of the COVID-19 emergency, Defendant’s attorney is in a high risk group that
prevents him from being in contact with other people, at least until the COVID-19 emergency

subsides, even if Defendant’s attorney is personally recovered before that time.
4. If the Court requires, Defendant’s undersigned attorney can produce a letter signed by

his physician, but the undersigned would prefer not to enter his medical information into the

public record. Additional detail can also be provided by telephone, if requested by the Court.

WHEREFORE, the undersigned Attorney for the Debtor and Adversary Proceeding

Defendant respectfully requests that this Court continue the pre-trial motion hearings and Trial

scheduled in this matter.

Date: March 16, 2020

Respectfully submitted,

ZANUB RAZA, Debtor and Adversary
Proceeding Defendant

By her attorneys,

/s/ Edward J. Neville, II
Edward J. Neville, II

15 Broad Street Suite 800
Boston, Massachusetts 02109
Telephone: 617-742-1166
BBO# 369810
Ejn3esq@gmail.com

 
CERTIFICATE OF SERVICE

I, Edward J. Neville, III, attorney for the Debtor and Adversary Proceeding Defendant,
Zanub Raza, hereby certify that a true copy of the foregoing Debtor’s/Defendant’s Assented to
Motion to Continue Hearing was served on March 16, 2020, on the following:
Via the ECF System:

Jeffrey S. Baker, Attorney for Adversary Proceeding Plaintiff

Patrick Groulx, Attorney for Adversary Proceeding Plaintiff

Joseph G. Butler, Chapter 7 Trustee

James Lynch, U.S. Trustee
I served the foregoing documents via first class mail, postage prepaid, to:

Zanub Raza (Debtor/Adversary Proceeding Defendant)
One Emerson Place, #9 - O
Boston, MA 02114

Respectfully submitted,

Zanub Raza, Debtor/Adversary Proceeding
Defendant,

By her attorney,

/s/Edward J. Neville, LIT
Edward J. Neville, II

15 Broad Street Suite 800
Boston, MA 02109
617-742-1166

BBO# 369810

ejn3esq@gmail.com

Dated:
March 16, 2020
